                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SeTara Tyson,

                       Plaintiff,     Case No. 13-13490

v.                                    Judith E. Levy
                                      United States District Judge
John R. Service Center, Inc.,
Credit Acceptance Corp., Sterling     Mag. Judge Mona K. Majzoub
Car Rental, Inc., d/b/a Car Source,
Al Chami, and Rami Kamil,

                       Defendants.

________________________________/

OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
              RECONSIDERATION [149]

     Before the Court is Defendants’ motion for reconsideration of the

Court’s opinion and order granting Plaintiff’s motion for attorney fees

(the “Opinion”) (ECF No. 148), which adopted Magistrate Judge Mona K.

Majzoub’s Report and Recommendation (“R&R”.) (ECF No. 141.) For the

reasons set forth below, Defendants’ motion for reconsideration is denied.

     I.    Background

     The facts giving rise to this motion have been set forth previously

in opinions by this Court (ECF Nos. 55, 112) and by the United States
Court of Appeals for the Sixth Circuit. Tyson v. Sterling Car Rental, Inc.,

836 F.3d 571, 574–75 (6th Cir. 2016.) In short, this is a consumer credit

case. On August 10, 2013, Defendants Sterling Rental, Al Chami, and

Rami Kamil sold a car to Plaintiff SeTara Tyson, and then two days later

asked her to return to the dealership with the car. She did, at which point

Defendants demanded that she pay $1,500 extra to keep the car. The

parties dispute what happened next, and what options Plaintiff was

given, but ultimately Plaintiff left the dealership without the car. She

sued Defendants under multiple theories of liability two days later (ECF

No. 1), and subsequently amended her complaint. (ECF No. 32.)

     Plaintiff’s claims and their dispositions, which are relevant to the

award of attorney fees for Plaintiff and underlie Defendants’ motion, are

as follows.

         Plaintiff sued Defendants for common law and statutory
          conversion. (ECF No. 32.) The Court granted Defendants’
          motion for summary judgment on both claims. (ECF No. 43.)
          Plaintiff appealed the ruling as to statutory conversion only,
          and prevailed. Tyson v. Sterling Rental, 836 F.3d 571, 580–83
          (6th Cir. 2016). After remand, Plaintiff filed a motion for
          summary judgment as to statutory conversion, which the
          Court denied finding a genuine issue of material fact existed.
          (ECF No. 112.) The parties later filed a stipulated order of



                                    2
  dismissal as to this claim, which closed the case. (ECF No.
  120.)

 Plaintiff sued Defendants under the Michigan Motor Vehicle
  Sales Finance Act (“MVSFA”), Mich. Comp. Laws § 492.101 et
  seq., and the Michigan Credit Reform Act (“MCRA”), Mich.
  Comp. Laws § 445.1851 et seq. Plaintiff prevailed on
  summary judgment as to these claims (ECF No. 55) and no
  appeals were taken.

 Plaintiff sued Defendants under the Equal Credit
  Opportunity Act (“ECOA”), 15 U.S.C. § 1691 et seq., and
  prevailed on summary judgment. (ECF No. 55.) Defendants
  appealed this ruling, and the Sixth Circuit affirmed Plaintiff’s
  prevailing party status. Sterling Rental, 836 F.3d at 580.

 Plaintiff sued Defendants for injunctive relief under the
  ECOA, and the Court initially denied her motion for summary
  judgment for this form of relief. (ECF No. 55.) Plaintiff
  successfully appealed this decision. Sterling Rental, 836 F.3d
  at 580. After remand, plaintiff voluntarily withdrew these
  claims. (See ECF Nos. 111, 112.)

 Plaintiff sued Defendants under the Truth in Lending Act
  (“TILA”), 15 U.S.C. § 1601 et seq. She successfully defended
  against Defendants’ summary judgment motion on this claim
  (ECF No. 43), and the parties later resolved the TILA claim
  through stipulation. (ECF No. 59.)

 Finally, Plaintiff sued Defendants for breach of contract and
  for violation of the Uniform Commercial Code (“UCC”), and
  successfully defended against Defendants’ motion for
  summary judgment. (ECF No. 43.) The parties later resolved
  this claim by stipulation. (ECF No. 59.)


                            3
     In May 2015, before the appeals set forth above were taken,

Plaintiff moved for attorney fees after achieving success on her ECOA,

MVSFA, and MCRA claims. (ECF No. 70.) The Court granted her motion

but reduced her fees by twenty percent to account for settling certain

claims and for her then-lack of success on her conversion claims. (ECF

No. 80.) The parties cross-appealed, and the Sixth Circuit affirmed the

attorney fee award in part and reversed in part on the same day that it

issued an opinion reversing and remanding Defendants’ summary

judgment on Plaintiffs’ conversion claims. Tyson v. Al Chami, 659 F.

App’x 346 (6th Cir. 2016). Specifically, the Sixth Circuit in Al Chami

affirmed this Court’s lodestar calculation but reversed the twenty percent

reduction in fees in light of its holding on the same day. Id. at 349.

     After remand, the parties stipulated to the entry of an order

permitting Plaintiff to file a new petition for attorney fees (ECF No. 120),

which she timely filed (ECF No. 124). The R&R, Opinion, and this motion

for reconsideration arise out of that petition.

     II.   Legal Standard

     To prevail on a motion for reconsideration under Eastern District

of Michigan Local Rule 7.1, a movant must “not only demonstrate a


                                     4
palpable defect by which the court and the parties and other persons

entitled to be heard on the motion have been misled but also show that

correcting the defect will result in a different disposition of the case.” E.D.

Mich. LR 7.1(h)(3). “A palpable defect is a defect that is obvious, clear,

unmistakable, manifest or plain.” Witzke v. Hiller, 972 F. Supp. 426, 427

(E.D. Mich. 1997). The “palpable defect” standard is consistent with the

standard for amending or altering a judgment under Federal Rule of Civil

Procedure 59(e), that there was “(1) a clear error of law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4)

a need to prevent manifest injustice.” Henderson v. Walled Lake Consol.

Schs., 469 F.3d 479, 496 (6th Cir. 2006).

      Motions for reconsideration should not be granted if they “merely

present the same issues ruled upon by the court, either expressly or by

reasonable implication,” E.D. Mich. LR 7.1(h)(3), or if the “parties use . .

. a motion for reconsideration to raise new legal arguments that could

have been raised before a judgment was issued,” Roger Miller Music, Inc.

v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007).

      III. Analysis




                                      5
     In their motion for reconsideration, Defendants raise two

arguments, both of which improperly present the same arguments on

issues on which the Court has already ruled, and neither of which

demonstrate a palpable defect that would result in a different disposition.

(ECF No. 149.) For the reasons set forth below, the Court denies

Defendants’ motion for reconsideration.

     A. Kelly Was Not Overruled in Full

     Defendants’ first argument is that the Court made a “palpable

mistake when it inferred what the Supreme Court meant to do in

Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 483 U.S.

711 (1987) which overruled Kell[e]y v. Metropolitan County Bd. Of Educ.,

773 F.2d 677 (6th Cir. 1995).” (ECF No. 149, PageID.1871. (emphasis in

original).) Defendants argue that “Kell[e]y was flatly overruled,” “clearly

is not binding precedent for this Court,” and “its precedential value is

dubious (to be kind); most would say nonexistent.” (Id. at 1871–72.) This

argument demonstrates a misunderstanding of Supreme Court

jurisprudence and the doctrine of precedent. The portion of Kelley cited

in the Opinion was not affected by the Supreme Court’s opinion in

Pennsylvania for the reasons set forth.


                                    6
     There were five issues before the Sixth Circuit on cross-appeals in

Kelley: whether the district court erred in: (1) refusing to award attorney

fees for services rendered up to a certain date; (2) declining to award fees

for appellate work; (3) failing to discern the specific extent to which the

plaintiffs prevailed on each of their claims; (4) holding defendants liable

for work required by the plaintiff’s attorneys due to the intervention of

third parties; and (5) whether the district court abused its discretion in

calculating the daily and hourly rates for two of the plaintiffs’ attorneys.

773 F.2d at 679.

     As to the fifth issue, the district court in Kelley had approved a

twenty-five percent upward adjustment to compensate the plaintiffs’

attorneys for “the difficulty of the prolonged litigation and its

unpopularity in some sectors of the community.” Id. at 683. On appeal,

the Sixth Circuit upheld the twenty-five percent increase “as a

contingency factor.” Id. at 686.

     Eight years later, in Pennsylvania, the Supreme Court analyzed

“whether, when a plaintiff prevails its attorney should or may be awarded

separate compensation for assuming the risk of not being paid.”

Pennsylvania, 483 U.S. at 715. The Court ultimately concluded that the


                                     7
risk of losing a lawsuit should not be an “independent basis for increasing

the amount of any otherwise reasonable fee for the time and effort

expended in prevailing.” Id. at 725. The Court analyzed several factors

that district courts historically considered in adjusting fees upward or

downward, including issues of delay, the risk of nonpayment, issues of

public importance, whether a position is unpopular in the community,

whether the opposing counsel is difficult and obstreperous, and whether

the case was taken on a contingency fee basis. Id. at 716. The Court

further explained in a footnote that, “[n]umerous Courts of Appeals,

acting under fee-shifting statutes, have approved an upward adjustment

of the lodestar to compensate for the risk of not prevailing. See, e.g. [. . .]

Kelley v. Metropolitan County Bd. of Ed., 773 F.2d 577, 683, 686 ([6th

Cir.] 1985) (en banc), cert. denied, 474 U.S. 1083 [. . .] (1986).” Id. at 717,

fn. 4.

         Notably, the footnote in Pennsylvania cites only to one of the five

issues in Kelley– specifically, the Sixth Circuit’s approval of the twenty-

five percent upward adjustment to compensate the plaintiffs’ attorneys

for case difficulty and the length of litigation. Pennsylvania, 483 U.S. at

717 (citing Kelley, 773 F.2d at 683, 686).


                                       8
     Here, the Opinion cited Kelley for a different issue, namely, Kelley’s

analysis of the propriety of awarding the prevailing party fees for

appellate work. (ECF No. 141, PageID.1773–74 (citing Kelley, 773 F.2d

at 677, 681.) This citation to Kelley was appropriate, as Pennsylvania did

not address attorney fee awards for appellate services whatsoever, and

accordingly this portion of Kelley was not overturned (or even criticized)

by the Supreme Court in Pennsylvania.

     Moreover, post-Pennsylvania, the Sixth Circuit has repeatedly

upheld awards of appellate attorney fees for the prevailing party where

such awards are otherwise authorized by law, which is exactly what

happened in this case. See, generally, Harper v. BP Exploration & Oil.,

Inc., 3 F. App’x 204, 210 (6th Cir. 2001) (awarding appellate attorney fees

to a prevailing party on direct appeal); Riley v. Kurtz, 361 F.3d 906, 916

(6th Cir. 2004) (awarding appellate attorney fees for successfully

defending a judgment on appeal); Building Service Local 47 Cleaning

Contractors Pension Plan v. Grandview Raceway, 46 F.3d 1392, 1404 (6th

Cir. 1995) (awarding reasonable appellate attorney fees to the prevailing

party on appeal); West v. Hess Envtl. Servs, Inc., 111 F. 3d 132, 1997 WL

189507, at *3 (6th Cir. 1997) (unpublished table decision) (recognizing


                                    9
that the right of a prevailing party to attorney fees extends to fees

incurred both defending an appeal and prosecuting a cross-appeal).

     Accordingly, Defendants’ motion for reconsideration is denied

because Kelley was not overturned in full by Pennsylvania and because

the Court was correct to award Plaintiff fees for prevailing on appeal.

     B. The Court Did Not Err in Declining to Deduct Plaintiff’s
        Attorney Fees for Related Claims That Were Otherwise
        Resolved.

     Defendants’ next argument seems to rely on the portion of the Sixth

Circuit’s opinion in this case:

           the facts borne out in discovery establish that by the
           time Plaintiff returned to Car Source, Defendants’
           duties regarding possession of the vehicle no longer
           emanated from the contract of sale; rather, at that point
           in time, Defendants’ duty to refrain from wrongfully
           exerting dominion over Plaintiff’s vehicle emanated
           from the policies underlying the tort of conversion.

Al Chami, 836 F.3d at 583. Based on this, from what the Court can

discern as Defendants do not cite to any law, Defendants appear to argue

that the Opinion should have awarded Plaintiff attorney fees only for

those claims on which she prevailed, and the Court should have deducted

a percentage from fees reasonably expended on her other claims that

were later resolved by the parties.
                                      10
     Defendants argument is meritless. Notably, the Sixth Circuit in Al

Chami stated the following with regard to reducing a fee award based on

the theory Defendants advance:

           We have held, moreover, that “[w]hen claims are based
           on a common core of facts or are based on related legal
           theories, for the purpose of calculating attorney’s fees
           they should not be treated as distinct claims, and the
           cost of litigating the related claims should not be
           reduced.”.

Al Chami, 659 F. App’x at 349 fn. 2 (citing Thurman v. Yellow Freight

Sys., Inc., 90 F.3d 1160, 1169 (6th Cir. 1996)). Therefore, the decision

declining to reduce Plaintiff’s attorney fee award was correct under Al

Chami and Sixth Circuit precedent. Accordingly, Defendants’ motion for

reconsideration on this issue is also denied.

     IV.   Conclusion

     For the reasons set forth above, the Court DENIES Defendants’

motion for reconsideration [149].

     IT IS SO ORDERED.

Dated: October 15, 2019             s/Judith E. Levy
     Ann Arbor, Michigan            JUDITH E. LEVY
                                    United States District Judge



                                     11
